Case 6:17-cv-00919-CEM-GJK Document 98 Filed 03/11/19 Page 1 of 2 PageID 1166
               Case: 19-10245 Date Filed: 03/11/2019 Page: 1 of 2


                           UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT
                              ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                            56 Forsyth Street, N.W.
                                            Atlanta, Georgia 30303

David J. Smith                                                                       For rules and forms visit
Clerk of Court                                                                       www.ca11.uscourts.gov


                                          March 11, 2019

 Clerk - Middle District of Florida
 U.S. District Court
 401 W CENTRAL BLVD
 ORLANDO, FL 32801

 Appeal Number: 19-10245-FF
 Case Style: Estate of Ibragim Todashev v. USA
 District Court Docket No: 6:17-cv-00919-CEM-GJK

 The enclosed copy of the Clerk's Entry of Dismissal for failure to prosecute in the above
 referenced appeal is issued as the mandate of this court. See 11th Cir. R. 41-4. Pursuant to 11th
 Cir. R. 42-2(c) and 42-3(c), when an appellant fails to timely file or correct a brief or appendix,
 the appeal shall be treated as dismissed on the first business day following the due date. This
 appeal was treated as dismissed on 03/05/2019.

 Counsel and pro se parties are advised that pursuant to Fed.R.App.P. 25(a)(2)(A), a motion to
 set aside the dismissal and remedy the default "is not timely unless the clerk receives the papers
 within the time fixed for filing."

 Sincerely,

 DAVID J. SMITH, Clerk of Court

 Reply to: Janet K. Mohler, FF
 Phone #: (404) 335-6178

 Enclosure(s)




                                                            DIS-2CIV Letter and Entry of Dismissal
Case 6:17-cv-00919-CEM-GJK Document 98 Filed 03/11/19 Page 2 of 2 PageID 1167
               Case: 19-10245 Date Filed: 03/11/2019 Page: 2 of 2


                        IN THE UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT

                                          ______________

                                          No. 19-10245-FF
                                          ______________

 ESTATE OF IBRAGIM TODASHEV,
 by Hassan Shibly, as Personal Representative of
 the Estate of Ibragim Todashev, and for the Survivors,
 Abdulbaki Todasheve, Father, and Zulla Todasheva, Mother,

                                                     Plaintiff - Appellant,

 versus

 UNITED STATES OF AMERICA,

                                                     Defendant - Appellee,

 AARON MCFARLANE,
 individually, et al.,

                                              Defendants.
                        __________________________________________

                           Appeal from the United States District Court
                                for the Middle District of Florida
                        __________________________________________

 ENTRY OF DISMISSAL: Pursuant to the 11th Cir.R. 42-2(c), this appeal is hereby
 DISMISSED for want of prosecution because the appellant Estate of Ibragim Todashev has
 failed to file an appellant's brief within the time fixed by the rules, effective March 11, 2019.

                                        DAVID J. SMITH
                             Clerk of Court of the United States Court
                                of Appeals for the Eleventh Circuit

                              by: Janet K. Mohler, FF, Deputy Clerk

                                                             FOR THE COURT - BY DIRECTION
